DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



Claim(s) 22, 29, and 37 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Nordentoft et al. (US 20050194452).
Re claim 22, Nordentoft et al. teaches a card (1 and FIG. 5+) comprising:
An electronic device operable to communicated information to a magnetic stripe reader (core/ coil wrapped core forming a circuit with processor power supply 12 and/ or elements / 14/ 16/ 18/ 20);
A first read head detector separate from the electronic device (30),
In a first direction a first portion of the electronic device precedes the first read head detector and a second portion of the electronic device follows the read head detector (FIG. 5 shows the electronic device (core/ coil wrapped core) to the left (preceding) and right (following) the detector),
the electronic device is a magnetic emulation circuit including at least one coil (core/ coil wrapped core connected with 12 and/ or 14/ 16/ 18/ 20 forming a circuit), and

Re claim 29, a processor is taught (FIG. 1+).
Re claim 37, a battery has been taught (paragraph [0026]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al. (US 20050194452) in view of Shoemaker (US 20080116285).
Re claim 6, Nordentoft et al. teaches an electronic device at (readout area having 3 coils 42) bound by a rectangle and a first read head detector 30 within the rectangle separate from the 
Nordentoft et al. is silent to a second read head detector and processor connected to determine at least one of a read head movement direction, velocity, or acceleration.
Shoemaker teaches a dynamically configurable data card for credit card transactions (abstract+) operable with magnetic stripe readers (abstract+).  The electronic device is interpreted as the data interface 104 programmed by the programming controller 118.  The data interface as a rectangle has the recited vertical and horizontal end points.    Paragraph [0090] + teaches that swipe sensors can be provided at each end of the stripe/emulator/interface so that the card can dynamically determine the swipe direction before encoding the data, so that it is appropriate for the reader, and determine one of direction.  The read head detectors are located at the edges of the data interface and therefore are interpreted as between the end points of the region.  As the swipe detector determines the direction of data, it would have been obvious that it be connected to a processor/controller in order to output the data.  
At the time the invention was made, it would have been obvious to combine the teachings to ensure compatibility of data output with the reader.  It would have been obvious to have a 
Re claim 7, Nordentoft et al. teaches a battery (paragraph [0026]) and Shoemaker at 108.
Claims 10, 30, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Shoemaker, as discussed above, in view of Burkhardt et al. (US 4791283).
Re claim 10, the teachings have been discussed above re Nordentoft et al. /Shoemaker et al.  
Nordentoft et al. /Shoemaker are silent to teaching all three of direction/velocity/acceleration.
Burckhardt et al. teaches such limitations, as discussed above and col 8, lines 12+ (which teaches detection of speed and position).  Though silent to acceleration, it would have been obvious to detect acceleration, as a speed related parameter one would have been obviated to combine the teachings to try to detect acceleration in order to provide expected results of providing magnetic emulated data consistent with a traditional card (magnetic stripe) by speed based calculations.
Re claim 30, Nordentoft et al. teaches a battery (paragraph [0026]).
Re claim 48, the teachings have been discussed above via the switching of Burkhardt et al.
Claims 11, 31, and 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/Burkhardt et al., as discussed above, in view of Doughty et al. (20040133787).
Re claim 11, the teachings of Nordentoft et al/ Shoemaker/ Burkhardt et al. have been discussed above but are silent to communicating at different rates based on different speeds.

At the time the invention was made, it would have been obvious to combine the teachings for effective emulation.
Re claim 31, the limitations have been discussed above re the battery of Nordentoft et al.
Re claim 49, the teachings have been discussed above via the switching of Burkhardt et al.
Claims 12, 8, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above.
As discussed above, Nordentoft et al. teaches a first read head detector and a magnetic emulator including a coil.  Though silent to explicitly reciting that the device is surrounded by a coil, the Examiner notes that the coil is interpreted to surround at least on one side, the device (FIG. 5+).  The Examiner has interpreted that transducer coils not including the detector can read on the device being separate from the detector and a magnetic emulator as discussed above.
Reclaim 32, a battery has been discussed above.
Re claim 8, Nordentoft et al. teaches a processor re FIG. 5+
Claims 13, 19, 25, 28, 33, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al. / Shoemaker/ Sines (US 20060032906).  
The teachings of Nordentoft et al. have been discussed above.  
Though silent to an additional detector, the Examiner notes that the duplication of parts is an obvious expedient for expected results.  One would have been motivated to try an additional detector to more accurately determine position/speed/ direction of a swipe, for example.  

At the time the invention as made, it would have been obvious to combine the teachings for detecting swiping and read heads.
Nordentoft et al. / Shoemaker are silent to the recited between the end points and the three read head detectors.
Sines teaches such limitations wherein a more than 2 read head detectors are taught (paragraph [0062]).
At the time the invention was made, it would have been obvious to combine the teachings to accurately determine swiping by placement of the sensors.
Re claim 19, Sines teaches 2 or more sensors within the edges (paragraph [0062] +) as an obvious expedient for enhanced detection.  
Re claim 25, FIG. 5+ teaches a processor. 
Re claim 28, a processor has been taught above.  
Re claim 33, Nordentoft et al. teaches a battery (paragraph [0026]).
Re claim 36 a battery has been taught above.
Claims 14, 26, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al. /Shoemaker/ Sines, as discussed above.
Re claim 14, the teachings have been discussed above re claim 13 wherein Nordentoft/Shoemaker has a plurality of detectors and devices (emulators/coils/interface regions) as discussed above.   Nordentoft et al. teaches 3 coils and 1 detector while Shoemaker teaches 3 
Nordentoft et al. / Shoemaker are silent to the recited three read head detectors and the corresponding preceding and following.
Sines teaches such limitations as discussed above.
At the time the invention was made it would have been obvious to combine the teachings for detecting read heads/swiping/direction. 
Re claim 26, a processor is taught 
Re claim 34, a battery has been discussed above.
Claims 15, 16, 20, 21, 27, 35, and 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Domsten et al. (US 20100265037) in view of Poidomani et al. (US 20070034700).
Re claim 15, Domsten et al. teaches an electronic device (emulator/coils including 42), a first read head detector (30) separate from the electronics device and has portions that precede and follow the detector (FIG. 1+) wherein the detector and device can be separate coils.  Though silent to the detector being on a different layer of a PCB than the emulator, FIG. 1 shows 30 on top of the coils.  It would have been obvious to be on different layers of the PCB for interconnectivity purposes so that when on top of each other they would still be able to operate (by being on different layers). For clarification, as discussed above, the emulator/coil is separate from a read head detector, though they are operable together.  For clarification, sensor 30 is a sensor that is separate (that can be positioned at one of the transducer coils and can include a winding around one of the strips 422).  Sensor 30 is separate from the electronic device in that it 
Nonetheless, Poidomani et al. teaches a PCB (abstract+) and a multilayer PCB (paragraph [0108]).  
At the time the invention was made, it would have been obvious to combine the teachings for connectivity and operation of devices, for flexibility, for ease of manufacturing, reduction of space by using multilayer PCB, high speed, multifunctioning devices, etc.
Domsten et al. / Poidomani et al. is silent to different layers of the PCB for the detector and device.
The Examiner notes that it is well known and conventional in the art to use multilayer PCB for electronic devices such as to save space.  Therefore, it would have been obvious to have different elements on different layers to save space.  One would have been motivated to try to put the device and detectors on different layers for such space saving purposes, as it appears the device would function with such layering, as being within the ordinary skill in the art of circuit design.  
Re claim 16, the portions preceding and following includes those before and after (not overlapping).
Re claim 20, the sensor is in the swipe directions as per FIG. 1+.
Re claim 21, for purposes of Examination, the second direction is seen as up and down (first direction seen as side to side).  Therefore a third portion can be above the detector (preceding) and a fourth portion can be following (under) when following in the second direction.
Re claim 27, a processor is taught (FIG. 5+).

Re claim 44, Poidomani et al. teaches two batteries (paragraph [0031]).  
At the time the invention was made it would have been obvious to combine the teachings for extended battery live, more processing power, etc.
Claims 19, 28, and 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker/ Sines, as discussed above.
Re claim 19, the teachings have been discussed above wherein Shoemaker teaches an electronic device to generate dynamic data for a card reader and swipe sensor (abstract+ and 1302 and paragraph [0090] +).  A processor is taught (FIG. 1+).
Shoemaker is silent to 3 read head detectors and the preceding and following as claims.
Sines teaches the use of more than two swipe sensors positioned offset from the edge (paragraph [0062] + and FIG. 2+).
At the time the invention was made, it would have been obvious to combine the teachings to more accurately detect heads/swiping. 
Re claim 36, a battery has been discussed above.
Claims 38 rejected under 35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker, as discussed above, in view of Poidomani et al. (US 20070034700).
The teachings of Nordentoft et al. / Shoemaker have been discussed above but are silent to the first and second battery and display as recited.
Poidomani et al. teaches such limitations (paragraph [0072] + wherein the first and second battery are interpreted as connected to the card and therefore the elements of the card), and display 58.
.
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/ Burkhardt et al., as discussed above, in view of Poidomani et al. (US 20070034700).
The teachings of Nordentoft et al. / Shoemaker/ Burkhardt et al. have been discussed above but are silent to two batteries and display as recited.
Poidomani et al. teaches such limitations (paragraph [0072] + wherein the first and second battery are interpreted as connected to the card and therefore the elements of the card) and display 58.
At the time the invention was made, it would have been obvious to combine teachings in order to have more battery life, backup power, ease of replacement, etc. and user convenience to display relevant information/information providing.
Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/ Burkhardt et al./ Doughty et al., as discussed above, in view of Poidomani et al. (US 20070034700).
The teachings of Nordentoft et al. / Shoemaker/ Burkhardt et al. / Doughty et al. have been discussed above but are silent to two batteries and display as recited.
Poidomani et al. teaches such limitations (paragraph [0072] + wherein the first and second battery are interpreted as connected to the card and therefore the elements of the card) and display 58.
.
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Poidomani et al. (US 20070034700).
The teachings of Nordentoft et al. have been discussed above but are silent to two batteries and display as recited.
Poidomani et al. teaches such limitations (paragraph [0072] + wherein the first and second battery are interpreted as connected to the card and therefore the elements of the card) and display 58.
At the time the invention was made, it would have been obvious to combine teachings in order to have more battery life, backup power, ease of replacement, etc. and user convenience to display relevant information/information providing.
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/ Sines, as discussed above, in view of Poidomani et al. (US 20070034700).
The teachings of Nordentoft et al. / Shoemaker/ Sines have been discussed above but are silent to two batteries and display as recited.
Poidomani et al. teaches such limitations (paragraph [0072] + wherein the first and second battery are interpreted as connected to the card and therefore the elements of the card) and display 58.
.
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/ Sines, as discussed above, in view of Poidomani et al. (US 20070034700).
The teachings of Nordentoft et al. / Shoemaker/ Sines have been discussed above but are silent to two batteries and display as recited.
Poidomani et al. teaches such limitations (paragraph [0072] + wherein the first and second battery are interpreted as connected to the card and therefore the elements of the card) and display 58.
At the time the invention was made, it would have been obvious to combine teachings in order to have more battery life, backup power, ease of replacement, etc. and user convenience to display relevant information/information providing.
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/Sines, as discussed above, in view of Poidomani et al.
The teachings of Nordentoft et al. / Shoemaker/ Sines have been discussed above but are silent to the two batteries and display as recited.
Poidomani et al. teaches such limitations (paragraph [0072] + wherein the first and second battery are interpreted as connected to the card and therefore the elements of the card) and display 58.
.
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker/Sines, as discussed above, in view of Poidomani et al.
The teachings of Shoemaker/ Sines are discussed above but are silent to the two batteries and display as recited.
Poidomani et al. teaches such limitations (paragraph [0072] + wherein the first and second battery are interpreted as connected to the card and therefore the elements of the card) and display 58.
At the time the invention was made, it would have been obvious to combine teachings in order to have more battery life, backup power, ease of replacement, etc. and user convenience to display relevant information/information providing.
Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Poidomani et al.
The teachings of Nordentoft et al. have been discussed above but are silent to the two batteries and display as recited.
Poidomani et al. teaches such limitations (paragraph [0072] + wherein the first and second battery are interpreted as connected to the card and therefore the elements of the card) and display 58.
At the time the invention was made, it would have been obvious to combine teachings in order to have more battery life, backup power, ease of replacement, etc. and user convenience to display relevant information/information providing.
Claim 47 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Shoemaker, as discussed above, in view of Burkhardt et al. (US 4791283).
Re claim 47, the teachings of Nordentoft et al. /Shoemaker have been discussed above but are silent to a switching circuit to control a direction and magnitude of current through the electronic device.
Burkhardt et al. teaches such limitations through the FIG. 13 which teaches a current that alternates using a switching means/circuit in order to mimic magnetic stripe output.
At the time the invention was made, it would have been obvious to combine the teachings to mimic magnetic output and correspond to the magnetic stripe data.
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Burkhardt et al.
The teachings of Nordentoft et al. have been discussed above.
Nordentoft et al. is silent to the switching.
Burkhardt et al. teaches such limitations above.
At the time the invention was made, it would have been obvious to combine the teachings for controlling emulation to mimic a traditional card by controlling the current output.
Claim 51 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Shoemaker/ Sines, as discussed above, in view of Burkhardt et al.
Re claim 51, the teachings of Nordentoft et al. /Shoemaker/ Sines have been discussed above but are silent to a switching circuit to control a direction and magnitude of current through the electronic device.
Burkhardt et al. teaches such limitations through the FIG. 13 which teaches a current that alternates using a switching means/circuit in order to mimic magnetic stripe output.
.
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/ Sines, as discussed above, in view of Burkhardt et al.
Re claim 52, the teachings of Nordentoft et al. /Shoemaker/ Sines have been discussed above but are silent to a switching circuit to control a direction and magnitude of current through the electronic device.
Burkhardt et al. teaches such limitations through the FIG. 13 which teaches a current that alternates using a switching means/circuit in order to mimic magnetic stripe output.
At the time the invention was made, it would have been obvious to combine the teachings to mimic magnetic output and correspond to the magnetic stripe data.
Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Domsten et al./ Poidomani et al., as discussed above, in view of Burkhardt et al. (US 4791283).
Re claim 53, the teachings of Domsten et al. /Poidomani et al. have been discussed above but are silent to a switching circuit to control a direction and magnitude of current through the electronic device.
Burkhardt et al. teaches such limitations through the FIG. 13 which teaches a current that alternates using a switching means/circuit in order to mimic magnetic stripe output.
At the time the invention was made, it would have been obvious to combine the teachings to mimic magnetic output and correspond to the magnetic stripe data.
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/ Sines, as discussed above, in view of Burkhardt et al.

Burkhardt et al. teaches such limitations through the FIG. 13 which teaches a current that alternates using a switching means/circuit in order to mimic magnetic stripe output.
At the time the invention was made, it would have been obvious to combine the teachings to mimic magnetic output and correspond to the magnetic stripe data.
Claim 54 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker/ Sines, as discussed above, in view of Burkhardt et al.
Re claim 54, the teachings of Shoemaker/ Sines have been discussed above but are silent to a switching circuit to control a direction and magnitude of current through the electronic device.
Burkhardt et al. teaches such limitations through the FIG. 13 which teaches a current that alternates using a switching means/circuit in order to mimic magnetic stripe output.
At the time the invention was made, it would have been obvious to combine the teachings to mimic magnetic output and correspond to the magnetic stripe data.
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Burkhardt et al.
Re claim 55, the teachings of Nordentoft et al. have been discussed above but are silent to a switching circuit to control a direction and magnitude of current through the electronic device.
Burkhardt et al. teaches such limitations through the FIG. 13 which teaches a current that alternates using a switching means/circuit in order to mimic magnetic stripe output.
.
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Shoemaker, as discussed above, in view of Zellner et al. (US 20060091223) and Daggar (US 5748737).
Re claim 56, the teachings of Nordentoft et al. /Shoemaker have been discussed above.  Shoemaker et al. teaches buttons or a touchscreen (paragraph [0040] +).  Though silent to buttons and a display, the use of buttons and a display for an interface is an obvious expedient for ease of use.
Nonetheless, Zellner et al. teaches such limitations (paragraph [0031]).
It would have been obvious to combine the teachings for ease of use by the user, display of information, interfacing, etc.
Nordentoft et al. /Shoemaker et al. /Zellner et al. are silent to RFID.
Daggar teaches (col 4, line 20+ and FIG. 1+) the use of RFID with display and buttons.
At the time the invention was made, one would have been motivated to combine the teachings for different communication standards (versatility and convenience).
Claim 57 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Shoemaker/ Burkhardt et al., as discussed above, in view of Zellner et al. and Daggar, as discussed above.
Re claim 57, the teachings of Nordentoft et al. / Shoemaker/ Burkhardt et al, have been discussed above.  Though silent to buttons and a display, the use of buttons and a display for an interface is an obvious expedient for ease of use.
Nonetheless, Zellner et al. teaches such limitations (paragraph [0031]).

Nordentoft et al. /Burkhardt et al. /Zellner et al. are silent to RFID.
Daggar teaches (col 4, line 20+ and FIG. 1+) the use of RFID with display and buttons.
At the time the invention was made, one would have been motivated to combine the teachings for different communication standards (versatility and convenience).
Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/Burkhardt et al./ Doughty et al., as discussed above, in view of Zellner et al. and Daggar, as discussed above.
The teachings have been discussed above but are silent to the buttons, display, and RFID.
Nonetheless, Zellner et al. teaches such limitations (paragraph [0031]).
It would have been obvious to combine the teachings for ease of use by the user.
Nordentoft et al. /Shoemaker/ Burkhardt et al. / Doughty et al. / Zellner et al. are silent to RFID.
Daggar teaches (col 4, line 20+ and FIG. 1+) the use of RFID with display and buttons.
At the time the invention was made, one would have been motivated to combine the teachings for different communication standards (versatility and convenience).
Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above, in view of Zellner et al. and Daggar, as discussed above.	The teachings of Nordentoft et al. have been discussed above but are silent to RFID, keys, and display.
Nonetheless, Zellner et al. teaches such limitations (paragraph [0031]).
It would have been obvious to combine the teachings for ease of use by the user.
Nordentoft et al. /Burkhardt et al. /Zellner et al. are silent to RFID.

At the time the invention was made, one would have been motivated to combine the teachings for different communication standards (versatility and convenience).
Claim 60 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/ Sines, as discussed above, in view of Zellner et al. and Daggar..
Re claim 60, the teachings of Nordentoft et al. /Shoemaker/ Sines have been discussed above.  Shoemaker et al. teaches buttons or a touchscreen.  Though silent to buttons and a display, the use of buttons and a display for an interface is an obvious expedient for ease of use.
Nonetheless, Zellner et al. teaches such limitations (paragraph [0031]).
It would have been obvious to combine the teachings for ease of use by the user.
Nordentoft et al. /Shoemaker et al. /Zellner et al. are silent to RFID.
Daggar teaches (col 4, line 20+ and FIG. 1+) the use of RFID with display and buttons.
At the time the invention was made, one would have been motivated to combine the teachings for different communication standards (versatility and convenience).
Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./Shoemaker/ Sines, as discussed above, in view of Zellner et al. and Daggar.
Re claim 61, the teachings of Nordentoft et al. /Shoemaker/ Sines have been discussed above.  Shoemaker et al. teaches buttons or a touchscreen.  Though silent to buttons and a display, the use of buttons and a display for an interface is an obvious expedient for ease of use.
Nonetheless, Zellner et al. teaches such limitations (paragraph [0031]).
It would have been obvious to combine the teachings for ease of use by the user.
Nordentoft et al. /Shoemaker et al. /Zellner et al. are silent to RFID.
Daggar teaches (col 4, line 20+ and FIG. 1+) the use of RFID with display and buttons.
.
Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Domsten et al./ Poidomani et al., as discussed above, in view of Blossom  (US 7591416).
Re claim 62, Domsten et al. teaches a button (paragraph [0039] +) and a processor/IC chip (paragraph [0001] +) but is silent to a display and RFID antenna.
Poidomani et al. teaches a display (58).
At the time the invention was made, it would have been obvious to combine the teachings for user convenience to display data.
Domsten et al. / Poidomani et al. are silent to an RFID antenna.
Blossom teaches card emulation and reading by a stripe reader and RFID reader (claim 28).
At the time the invention was made, it would have been obvious to combine the teachings for security, versatility, convenience, etc.
Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al./ Shoemaker/ Sines, as discussed above, in view of Zellner et al. and Daggar.
Re claim 63, the teachings of Nordentoft et al. / Shoemaker/ Sines have been discussed above.  Shoemaker et al. teaches buttons or a touchscreen.  Though silent to buttons and a display, the use of buttons and a display for an interface is an obvious expedient for ease of use.
Nonetheless, Zellner et al. teaches such limitations (paragraph [0031]).
It would have been obvious to combine the teachings for ease of use by the user.
Shoemaker et al. / Sines/ Zellner et al. are silent to RFID.
Daggar teaches (col 4, line 20+ and FIG. 1+) the use of RFID with display and buttons.

Claim 63 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker/ Sines, as discussed above, in view of Zellner et al. and Daggar.
Re claim 63, the teachings of Shoemaker/ Sines have been discussed above.  Shoemaker et al. teaches buttons or a touchscreen.  Though silent to buttons and a display, the use of buttons and a display for an interface is an obvious expedient for ease of use.
Nonetheless, Zellner et al. teaches such limitations (paragraph [0031]).
It would have been obvious to combine the teachings for ease of use by the user.
Shoemaker et al. / Sines/ Zellner et al. are silent to RFID.
Daggar teaches (col 4, line 20+ and FIG. 1+) the use of RFID with display and buttons.
At the time the invention was made, one would have been motivated to combine the teachings for different communication standards (versatility and convenience).
Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al. in view of Zellner et al. and Daggar.
Re claim 64, the teachings of Nordentoft et al. have been discussed above.  Shoemaker et al. teaches buttons or a touchscreen.  Though silent to buttons and a display, the use of buttons and a display for an interface is an obvious expedient for ease of use.
Nonetheless, Zellner et al. teaches such limitations (paragraph [0031]).
It would have been obvious to combine the teachings for ease of use by the user.
Nordentoft et al. /Zellner et al. are silent to RFID.
Daggar teaches (col 4, line 20+ and FIG. 1+) the use of RFID with display and buttons.
.
Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shoemaker, as discussed above, in view of Sines (US 20060032906).
Shoemaker teaches a dynamically configurable data card for credit card transactions (abstract+) operable with magnetic stripe readers (abstract+).  The electronic device is interpreted as the data interface 104 programmed by the programming controller 118.  The data interface as a rectangle has the recited vertical and horizontal end points.    Paragraph [0090] + teaches that swipe sensors can be provided at each end of the stripe/emulator/interface so that the card can dynamically determine the swipe direction before encoding the data, so that it is appropriate for the reader, and determine one of direction.  As the read head detectors are located at the edges of the data interface, it would have been obvious that they are interpreted as between the end points.  As the swipe detector determines the direction of data, it would have been obvious that it be connected to a processor/controller in order to output the data.  The swipe detectors are interpreted as separate from the electronic device (data interface).
Shoemaker is silent to the read head detectors being between the end points.
Sines teaches such limitations (FIG. 2).
At the time the invention was made, it would have been obvious to combine the teachings to detect the swipe/heads/reading.
For clarification, the data interface 104 is interpreted as separate from (as part of the system) from the read head sensors.
Re claim 7, Shoemaker teaches a battery at 108.
Claims 10, 30, and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker/ Sines, as discussed above, in view of Burkhardt et al. (US 4791283).
Re claim 10, the teachings have been discussed above re Shoemaker/ Sines.  
Shoemaker/ Sines are silent to teaching all three of direction/velocity/acceleration.
Burckhardt et al. teaches such limitations, as discussed above and col 8, lines 12+ (which teaches detection of speed and position).  Though silent to acceleration, it would have been obvious to detect acceleration, as a speed related parameter one would have been obviated to combine the teachings to try to detect acceleration in order to provide expected results of providing magnetic emulated data consistent with a traditional card (magnetic stripe) by speed based calculations.
Re claim 30, Nordentoft et al. teaches a battery (paragraph [0026]).
Re claim 48, the teachings have been discussed above via the switching of Burkhardt et al.
Claims 11, 31, and 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker/ Sines/ Burkhardt et al., as discussed above, in view of Doughty et al. (20040133787).
Re claim 11, the teachings of Shoemaker/ Sines/ Burkhardt et al. have been discussed above but are silent to communicating at different rates based on different speeds.
Doughty et al. teaches such limitations (paragraph [0051] + which teaches varying the speed of signals output based on the speed of the swipe, so that the emulated signal matches that of a typical magnetic stripe card).
At the time the invention was made, it would have been obvious to combine the teachings for effective emulating.

Re claim 49, the teachings have been discussed above via the switching of Burkhardt et al.
Claims 12, 8, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nordentoft et al., as discussed above.
As discussed above, Nordentoft et al. teaches a first read head detector and a magnetic emulator including a coil.  Though silent to explicitly reciting that the device is surrounded by a coil, the Examiner notes that the coil is interpreted to surround at least on one side, the device (FIG. 5+).  The Examiner has interpreted that transducer coils not including the detector can read on the device being separate from the detector and a magnetic emulator as discussed above.
Reclaim 32, a battery has been discussed above.
Re claim 8, Nordentoft et al. teaches a processor re FIG. 5+
Claims 12, 8, 32, and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al., as discussed above.
As discussed above, Poidomani et al. teaches a first read head detector and a magnetic emulator including a coil (sensors 70 coupled to processor 52 and broadcaster of 68).  Though silent to explicitly reciting that the device is surrounded by a coil, the Examiner notes that the coil is interpreted to surround at least on one side, the device (FIG. 3+) wherein the location of the sensors on the track/broadcaster location is an obvious expedient to detect the swipe/head.
For clarification, sensors 70 are interpreted as the read head detector which is separate from the electronic device which is interpreted by the Examiner as broadcaster of 68.  To clarify, broadcasters 68 refers to coils 128+ which are separate from the sensors 70 (FIG. 3).
Re claim 32, a battery is discussed (abstract+).

Re claim 41, Poidomani et al. teaches such limitations (paragraph [0072] + wherein the first and second battery are interpreted as connected to the card and therefore the elements of the card) and display 58.
At the time the invention was made, it would have been obvious to combine teachings in order to have more battery life, backup power, ease of replacement, etc. and user convenience to display relevant information/information providing.
Claims 13, 25, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker/ Sines, as discussed above.  
The teachings of Shoemaker have been discussed above.  Though silent to an additional read head detector, the Examiner notes that the duplication of parts is an obvious expedient for expected results.  One would have been motivated to try an additional detector to more accurately determine position/speed of a swipe, for example.  Further, Shoemaker teaches multiple sensors can be also used to determine if a swipe is about to take place, and can include biometric, pressure, etc. (paragraph [0092] +).  It would have been obvious to have a third detector as claimed for such expected results.
Nonetheless, Sines teaches more than 2 read head detectors spaced from the edges, which satisfy the preceding and following limitations.
At the time the invention was made, it would have been obvious to combine the teachings for accurately detecting read heads and swiping/direction.
Re claim 25, FIG. 1A+ teaches a processor. 
Re claim 33, Shoemaker teaches a battery (paragraph [0039]).
Claims 14, 26, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker/ Sines, as discussed above.
Re claim 14, the teachings have been discussed above re claim 13 wherein Shoemaker has a plurality of detectors and devices (emulators/coils/interface regions) as discussed above; Shoemaker teaches 3 track regions/interfaces and sensors on the end and start of tracks along with other available sensors to detect card swiping/ heads/direction, etc.
Shoemaker is silent to 3 read head detectors.
Sines teaches such limitations as discussed above.
At the time the invention was made, it would have been obvious to combine the teachings for improved detecting.
Re claim 26, a processor is taught 
Re claim 34, a battery has been discussed above.
Claims 15, 16, 20, 21, 27, 35, and 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poidomani et al. (US 20070034700) in view of Sines (US 20060032906).
Re claim 15, Poidomani et al. teaches an electronic device (emulator/coils broadcaster 68) and a detector 70.  Poidomani et al. teaches the detectors at the ends of the device (FIG. 12).  The detectors are separate from the device though they are operable together.  To clarify, broadcaster is separate from the sensors 70 in that the coils 128+ are separate from the sensors (FIG. 3+).  Though silent to the detector being on a different layer of a PCB than the emulator, as discussed above, Poidomani et al. teaches multilayer PCB and therefore the selection of what elements to go on what layers is within the ordinary skill in the art based on circuit design and expected results.  

Sines teaches such limitations (FIG. 2 and paragraph [0057] + wherein the sensor is spaced from the edge.  At the time the invention was made, it would have been obvious to combine the teachings in order to have the sensor appropriately placed so as detect swiping/heads by having it placed near the edge.
Re claim 16, the portions preceding and following includes those before and after (not overlapping).
Re claim 20, the sensor is in the swipe directions as per FIG. 1+.
Re claim 21, for purposes of Examination, the second direction is seen as up and down (first direction seen as side to side).  Therefore a third portion can be above the detector (preceding) and a fourth portion can be following (under) when following in the second direction.
Re claim 27, a processor is taught (FIG. 5+).
Re claim 35, Domsten et al. teaches a battery (12).
Re claim 44, Poidomani et al. teaches two batteries (paragraph [0031]).  
At the time the invention was made it would have been obvious to combine the teachings for extended battery live, more processing power, etc.
Claims 15, 16, 20, 21, 27, 35, and 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker/ Sines in view of Poidomani et al., as discussed above.
The teachings of Shoemaker have been discussed above including the swipe detectors separate from the device but silent to the multilayer PCB limitation and that the device precedes the detector and follows it. 

At the time the invention was made, it would have been obvious to combine the teachings for improved detection.
Shoemaker/Sines are silent to the multilayer PCB limitations.  
The teachings of Poidomani have been discussed above re the multilayer PCB.
At the time the invention was made it would have been obvious to combine the teachings for the benefits of multilayer PCB (space savings, for example) while realizing what elements to have on specific layers is within the ordinary skill in the art for circuit 
Re claim 16, the portions preceding and following includes those before and after (not overlapping).
Re claim 20, the sensor is in the swipe directions as per FIG. 1+.
Re claim 21, for purposes of Examination, the second direction is seen as up and down (first direction seen as side to side).  Therefore a third portion can be above the detector (preceding) and a fourth portion can be following (under) when following in the second direction.
Re claim 27, a processor is taught (FIG. 5+).
Re claim 35, Domsten et al. teaches a battery (12).
Re claim 44, Poidomani et al. teaches two batteries (paragraph [0031]).  
At the time the invention was made it would have been obvious to combine the teachings for extended battery live, more processing power, etc.
Claims 19, 28, and 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker/ Sines, as discussed above.

Shoemaker is silent to 3 read head detectors and the preceding and following as claims.
Sines teaches the use of more than two swipe sensors positioned offset from the edge (paragraph [0062] + and FIG. 2+).
At the time the invention was made, it would have been obvious to combine the teachings to more accurately detect heads/swiping. 
Re claim 36, a battery has been discussed above.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive
In response to the Applicants argument (1) that the detector cannot be within itself (claim 22), the Examiner notes that the detector is interpreted as separate from the electronic device operable to communicate information to a magnetic stripe reader.  The claims do not provide a structure of the electronic device prohibiting such an interpretation.  Therefore, the element/ collection of elements that communicate information to a magnetic stripe reader, excluding the detector 30, is interpreted as the electronic device.  While the detector is part of the card 30, it is separate from the processor, battery, and other coil wrapped cores (for example), which are interpreted to constitute the electronic device.  
In response to the Applicants argument (2) that the sensor and transmitter use the same coil (claim 6), the Examiner notes that detection sensor 30 is taught as being provided by one of 
In response to the Applicants argument (3) that no reference discloses two detectors (claim 10), the Examiner nots that Shoemaker teaches det4ectors at both ends, thus teaching two detectors. 
In response to Applicants argument (4) that Doughty does not repair the deficiency (claim 11), the Examiner respectfully disagrees.  As discussed above, Nordentoft teaches a detection sensor 30 that can take a plurality of different forms and Shoemaker teaches two sensors at the edges.  Therefore, for claim 11, Doughty is used in part for teaching the limitations of different rates based on different speeds (velocities).
In response to the Applicants argument (5) that “A thing cannot be surrounded by itself” (claim 12) the Examiner notes that Nordentoft et al. is interpreted as having a first read head detector 30 located between the horizontal and vertical end points as recited.  This detector 30 is interpreted as separate from the electronic device (magnetic emulator including at least one coil) because the detector is shown between two coils of the emulator.  The Examiner has interpreted that the “electronic device” does not include the detector as the detector is not emulating, and thus is separate from, the emulator as it does not emulate. While the detector may be interpreted as working together on the card, the Examiner has interpreted the element/ collection of elements that emulate, as separate from those that detect.  The claims do not recite that the elements are not connected physically or operably, and as they are part of the same card (detector and emulator) what exactly the Applicant means by “separate” is not limiting to prohibit such an 
In response to the Applicants argument (6) that the combination with Sines “cannot be obvious” (claim 13), the Examiner respectfully disagrees.  Simply adding additional detectors would have been obvious to try in order to apply known techniques to provide known results, with additional detectors adding to the accuracy/ reliability/ redundancy, for example.
In response to the Applicants argument (7) that Sines renders Shoemaker inoperable, the Examiner respectfully disagrees.  Shoemaker teaches that there can be a swipe sensor end (or proximity sensors for the read head). In analogous fashion, Sines teaches sensors at the ends as well (58 and 59) and also teaches the use of more sensors or a single sensor (paragraph [0062] +) thus obviating the combination and not rendering it inoperable.
In response to the Applicants argument (8) that claim 12 is patentable for reasons similar to claim 6, the Examiner respectfully disagrees.  The Examiner notes that a magnetic emulator has not been structurally limited within the claim language to prevent the interpretation set forth by the Examiner.  A coil wrapped around a core for example reads on an emulator, or even the coil itself.  It is surrounded by other coil wrapped cores, at least one side. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/DANIEL I WALSH/Primary Examiner, Art Unit 2887